Citation Nr: 0309598	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  98-07 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for perforation of the 
sigmoid colon, currently evaluated as 30 percent disabling.

4.  Entitlement to an effective date earlier than December 7, 
1999 for service connection for ventral incisional hernia.

5.  Entitlement to a total temporary evaluation due to 
hospital treatment in excess of 21 days in June 1997 for 
treatment of the service-connected ventral incisional hernia.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to July 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In January 2003, the veteran testified at a videoconference 
hearing before the undersigned-acting member of the Board, 
who will render the final determination in this claim and was 
designated by the Chairman of the Board to conduct the 
hearing.  38 U.S.C.A. § 7102(b) (West 2002).  

In January 2003, the veteran submitted a statement from a 
private physician indicating that, following surgery, the 
veteran required a period of convalescence from June 17, 
1997, to September 3, 1997.  A claim for a temporary total 
disability rating for convalescence under 38 C.F.R. § 4.30 is 
thus inferred and the claim is referred to the RO for 
appropriate action.

REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted that redefined VA's 
duty to notify and duty to assist a claimant as to the 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. § § 5103, 5013A, (West 2002).  

Because the current record does not meet the standard erected 
by the VCAA, a remand is required.  Accordingly, this case is 
REMANDED to the RO for the following action:

1.  Ensure compliance with the VCAA 
requirements, pertaining to the duty to 
notify and the duty to assist. 
38 U.S.C.A. §§ 5103 and 5103A.  

a.  Regarding the duty to notify, 
afford the veteran the opportunity 
to identify relevant private health-
care records and VA treatment 
records, not already of record.  

b.  The veteran should be given 
notice that the evidence needed to 
substantiate his claims would be 
evidence tending to show that (i) 
the hiatal hernia resulted from 
surgery related to service-connected 
disability; that (ii) the criterion 
for the next higher rating for 
arthritis of the left knee under 
Diagnostic Codes 5003 and 5010 is 
met, which is either limitation of 
flexion of the knee to 30 degrees or 
greater or extension limited to 15 
degrees or greater; that (iii) the 
criteria for the next higher rating 
for residuals of colon perforation 
under either Diagnostic Codes 7301, 
7323 or 7329 are met, which are 
severe symptoms objectively shown; 
that (iv) a claim was filed prior to 
December 1999 for service connection 
for ventral hernia; and that (v) the 
hospitalized for a service-connected 
disability in 1997 was for more than 
21 days.  

c.  The notice should also include 
which evidence, if any, the veteran 
is expected to obtain and submit and 
which evidence VA will obtain. 

2.  Schedule the veteran for the 
following: 

a.  A VA examination to determine the 
current level of left knee 
disability.  The examiner must 
provide range of motion findings, 
expressed in degrees.  The examiner 
is to comment on functional loss due 
pain as evidenced by the visible 
behavior of the veteran undertaking 
the motion.  The examiner is also 
asked to express an opinion on 
whether pain could significantly 
limit functional ability on repeated 
use or during flare-ups.  If 
feasible, any such functional loss, 
should be expressed in terms of 
additional loss of range of motion.  
The veteran's claims folder must be 
made available to the examiner for 
review.

b.  A VA examination to determine 
the current level of digestive 
system disability.  Since the 
current rating for residuals of a 
perforated sigmoid colon is 30 
percent, the maximum rating under DC 
7319, ask the examiner to provide an 
opinion as to which Diagnostic Code, 
either 7301, 7323, or 7329, the 
disability is closely analogous to 
by anatomical location and 
symptomatology.  The examination 
findings should then reflect the 
pertinent criteria of the analogous 
Diagnostic Code. 

3.  After the above development has been 
completed, readjudicate the claims.  On 
the issue of an increase rating for left 
knee disability, consider 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  On the issue of an 
increase rating for residuals of a 
perforated sigmoid colon, depending on 
the report of examination, consider 
rating the disability by analogy to 
either DC 7301, 7323, or 7329 or on an 
extraschedular basis.  If any claim 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case. 

The veteran may submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




